UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:12/31 Date of reporting period:12/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Crawford Dividend Growth Fund Annual Report December 31, 2010 Fund Advisor: Crawford Investment Counsel, Inc. 600 Galleria Parkway NW, Suite 1650 Atlanta, Georgia 30339 For a prospectus and more information, including charges and expenses call 1-800-431-1716.The prospectus should be read carefully before investing.Past performance does not guarantee future results.Shares when redeemed may be worth more or less than their original cost. Distributed by Unified Financial Securities, Inc., Member FINRA, 2960 N. Meridian St., Suite 300, Indianapolis, IN 46208. Crawford Dividend Growth Fund Management’s Discussion & Analysis For the twelve months ended December 31, 2010, the Crawford Dividend Growth Fund Class C shares returned 12.91% and Class I shares returned 14.01%, and the Russell 1000 Value returned 15.51% and the S&P 500 Index returned 15.06% for the same period. During the course of 2010, it was the Fund’s policy to remain fully invested in common stocks, which we classify as 95% or greater of the Fund’s assets. The fund had another good year in 2010 and kept up with the market as the economic recovery continued to unfold. The fund continued to exhibit the high quality characteristics we are accustomed to seeing, but this did not cause deterioration in performance even though the equity markets were once again strong this year. Interestingly, the fund performed well even though it had a high allocation to high quality stocks and low quality stocks outperformed high quality during the year. Additionally, small and mid capitalization stocks performed better than large capitalization stocks in 2010. These factors did not hold back the fund even though it is mainly made up of high quality, large cap stocks. The fund’s stock selection allowed it to perform in line with the benchmarks during a strong year. Low quality stocks outperformed high quality ones due to the economic recovery continuing to advance in 2010. After a brief period of concern about the potential for a double dip recession in the summer, the market posted strong returns in the second half of the year. The fund’s strong showing during that period was mainly due to good stock selection. On December 31, 2010, 65% of the portfolio’s assets were invested in stocks with an S&P Quality rating of A- or higher versus a weighting of 33% for the Russell 1000 Value Index and 39% for the S&P 500. The fund has always had a higher representation in this area, and we anticipate continuing to maintain this posture. All sectors of the economy had positive returns during 2010. Health Care was the worst performing sector for the fund with a return of 2.33%. This low return was counter balanced by the fund’s two best performing sectors, Industrials, up 23.52% and Energy up 22.37%. These two sectors are very economically sensitive, and as the economy continued to advance, stocks in these areas did well. Health Care struggled as it is typically a more defensive sector. As we look into 2011, we continue to believe we are in a sustained economic recovery. However; we expect the recovery will continue to be a slow growth one. The stock market has had strong movement since fears of a double dip recession were overcome late in the summer, and it may begin to reflect the slow economic growth expected in 2011. We believe the high quality nature of the fund’s holdings along with the attractive dividend yield and dividend growth prospects positions us well as we enter into a period of slow economic growth. Inflation should remain well contained, and valuations on large U.S. stocks appear attractive. We believe the fund is positioned to earn attractive returns relative to other investment styles as investors become more interested in high quality, dividend paying stocks. Thank you for your investment in the Crawford Dividend Growth Fund. The views expressed are those of the investment adviser as of December 31, 2010 and are not intended as a forecast or as investment recommendations. Investment Results – (Unaudited) *In compliance with SEC guidelines, these returns are presented above with and without a deduction of maximum sales charges and other non-recurring fees.The returns shown assume reinvestment of all capital gains and dividend distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The returns are shown for each of the required periods and reflect any changes in price per share over those periods.Class C shares are sold with no initial sales charge, but are subject to a Contingent Deferred Sales Charge (CDSC) of 1.00% if redeemed less than one year after purchase and an annual 12b-1 fee of 1.00%. **The S&P 500® Index and the Russell 1000 Value Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio.The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns.The Index returns assume reinvestment of all distributions and do not reflect the deduction of taxes and fees.Individuals cannot invest directly in the S&P 500® Index or the Russell 1000 Value Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling 1-800-431-1716. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the Fund and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on January 27, 2004 (commencement of Fund operations) and held through December 31,2010.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The S&P 500® Index and the Russell 1000 Value Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, to obtain performance data current to the most recent month end, or to obtain a prospectus please call 1-800-431-1716.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on January 5, 2004 (commencement of Fund operations) and held through December 31,2010.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The S&P 500® Index and the Russell 1000 Value Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, to obtain performance data current to the most recent month end, or to obtain a prospectus please call 1-800-431-1716.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets 2 Common Stock. The investment objective of the Crawford Dividend Growth Fund (the “Fund”) is total return. Under normal circumstances, the Fund will invest at least 80% of its assets in securities of companies that pay regular dividends.This investment policy may not be changed without at least 60 days prior written notice to shareholders. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available on the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs:(1) transaction costs, including contingent deferred sales charges (loads) for Class C shares of the Fund; short-term redemption fees; and exchange fees; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees (for Class C shares of the Fund) and other Fund expenses. The Example below is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The first line of each table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses should not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the contingent deferred sales charge (load) imposed on redemptions of Class C shares made less than one year after purchase. The second line of each table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the contingent deferred sales charge (load) imposed by the Fund would increase your expenses. Crawford Dividend Growth Fund – Class C Beginning Account Value July 1, 2010 Ending Account Value December 31, 2010 Expenses Paid During the Period* (July 1, 2010–December 31, 2010) Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Crawford Dividend Growth Fund – Class I Beginning Account Value July 1, 2010 Ending AccountValue December 31, 2010 Expenses Paid During the Period* (July 1, 2010–December 31, 2010) Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 0.98%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Crawford Dividend Growth Fund Schedule of Investments December 31, 2010 Fair Common Stocks - 98.31% Shares Value Accident & Health Insurance - 3.07% PartnerRe Ltd. $ Beverages - 3.01% PepsiCo, Inc. Computer & Office Equipment - 3.00% International Business Machines Corp. (IBM) Drilling Oil & Gas Wells - 1.95% Helmerich & Payne, Inc. Footwear (No Rubber) - 3.03% Wolverine World Wide, Inc. General Industrial Machinery & Equipment - 3.17% Illinois Tool Works, Inc. Insurance Agents Brokers & Services - 3.09% Brown & Brown, Inc. Investment Advice - 2.97% Federated Investors, Inc. - Class B Miscellaneous Food Preparations & Kindred Products - 3.00% McCormick & Co., Inc. National Commercial Banks - 3.05% Cullen/Frost Bankers, Inc. Oil & Gas Field Machinery & Equipment - 3.08% Baker Hughes, Inc. Petroleum Refining - 8.51% Chevron Corp. Exxon Mobil Corp. Holly Corp. Pharmaceutical Preparations - 11.91% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Teva Pharmaceutical Industries Ltd. (a) Retail - Lumber & Other Building Materials Dealers - 2.84% Lowe's Companies, Inc. Retail - Variety Stores - 3.21% Target Corp. Savings Institutions, Not Federally Chartered - 2.98% Hudson City Bancorp, Inc. Security & Commodity Brokers, Dealers, Exchanges & Services - 2.96% T. Rowe Price Group, Inc. Security Brokers, Dealers & Flotation Companies - 2.97% Charles Schwab Corp. / The Semiconductors & Related Devices - 6.26% Intel Corp. Linear Technology Corp. Services - Engineering, Accounting, Research, Management - 2.95% Paychex, Inc. See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund Schedule of Investments December 31, 2010 Fair Common Stocks - 98.31% - continued Shares Value Ship & Boat Building & Repairing - 3.13% General Dynamics Corp. $ Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics - 3.09% Procter & Gamble Company / The Surgical& Medical Instruments & Apparatus - 2.93% Stryker Corp. Telephone Communications - 3.10% AT&T, Inc. Trucking & Courier Services (No Air) - 3.02% United Parcel Service, Inc. - Class B Wholesale - Durable Goods - 2.93% W.W. Grainger, Inc. Wholesale - Motor Vehicle Supplies & New Parts - 3.10% Genuine Parts Co. TOTAL COMMON STOCKS (Cost $45,390,921) Money Market Securities - 1.70% Federated Prime Obligations Fund, 0.17% (b) TOTAL MONEY MARKET SECURITIES (Cost $967,280) TOTAL INVESTMENTS (Cost $46,358,201) - 100.01% $ Liabilities in excess of other assets - (0.01)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the money market rate shown represents the rate at December 31, 2010 See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund Statement of Assets and Liabilities December 31, 2010 Assets Investments in securities, at fair value (cost $46,358,201) $ Dividends receivable Receivable for Fund shares sold Interest receivable Prepaid expenses Total assets Liabilities Payable for Fund shares redeemed Payable to Advisor (a) Payable to fund administrator, fund accountant & transfer agent Accrued 12b-1 fees, Class C Payable to custodian Payable to trustees and officers Accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on investments Net Asset Value $ Class C: Net Assets $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 0.99) (b) $ Class I: Net Assets $ Shares outstanding (unlimited number of shares authorized) Net asset value, offering and redemption price per share $ (a) See Note 4 in the Notes to the Financial Statements. (b) The Fund charges a 1.00% contingent deferred sales charge ("CDSC") on Class C shares redeemed less than one year after they are purchased. See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund Statement of Operations For the fiscal year ended December 31, 2010 Investment Income Dividend income (Net of foreign withholding tax of $2,478) $ Interest income Total Income Expenses Investment advisor fees (a) 12b-1 fees, Class C (a) Transfer agent expenses Administration expenses Fund accounting expenses Registration expenses Legal expenses Report printing expenses Auditing expenses Custodian expenses Trustee expenses CCO expenses Insurance expenses Pricing expenses Miscellaneous expenses 24f-2 expenses Other expenses - overdraft fees Total Expenses Fees waived and expenses reimbursed by Advisor (a) ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund Statements of Changes In Net Assets Year ended Year ended Increase (Decrease) in Net Assets Due To: December 31, 2010 December 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions to shareholders: From net investment income, Class C ) ) From net investment income, Class I ) ) Change in net assets from distributions ) ) Capital Share Transactions - Class C Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from Class C share transactions Capital Share Transactions - Class I Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from Class I share transactions ) Net increase (decrease) in net assets resulting from share transactions ) Total increase (decrease) in Net Assets ) Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income included in net assets at end of year $ $ Capital Share Transactions - C Shares Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions Capital Share Transactions - I Shares Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions ) See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund - Class C Financial Highlights (For a share outstanding during the period) Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2010 December 31, 2009 December 31, 2008 December 31, 2007 December 31, 2006 Selected Per Share Data Net asset value, beginning of year $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) ) ) Total from investment operations ) Less Distributions to shareholders: From net investment income ) From net realized gain - - - ) - Total distributions ) Net asset value, end of year $ Total Return (a) % % -29.41 % % % Ratios and Supplemental Data Net assets, end of year (000) $ Ratio of expenses to average net assets % (b) % Ratio of expenses to average net assets before waiver & reimbursement % Ratio of net investment income to average net assets % Ratio of net investment income (loss) to average net assets before waiver & reimbursement % % % )% )% Portfolio turnover rate % (a)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.The returns stated do not include effect of the CDSC fee. (b)Effective July 15, 2010, Crawford Investment Counsel, Inc., advisor to the Fund, has contractually agreed to lower the Fund's expense cap to 0.98%. See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund - Class I Financial Highlights (For a share outstanding during the period) Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2010 December 31, 2009 December 31, 2008 December 31, 2007 December 31, 2006 Selected Per Share Data Net asset value, beginning of year $ Income from investment operations: Net investment income (c) Net realized and unrealized gain (loss) ) ) Total from investment operations ) Less Distributions to shareholders: From net investment income ) From net realized gain - - - ) - Total distributions ) Net asset value, end of year $ Total Return (a) % % -28.60 % % % Ratios and Supplemental Data Net assets, end of year (000) $ Ratio of expenses to average net assets % (b) % Ratio of expenses to average net assets before waiver & reimbursement % Ratio of net investment income to average net assets % Ratio of net investment income to average net assets before waiver & reimbursement % Portfolio turnover rate % (a)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b)Effective July 15, 2010, Crawford Investment Counsel, Inc., advisor to the Fund, has contractually agreed to lower the Fund's expense cap to 0.98%. (c)Per share amounts calculated using average shares method. See accompanying notes which are an integral part of these financial statements. Crawford Dividend Growth Fund Notes to the Financial Statements December 31, 2010 NOTE 1.ORGANIZATION Crawford Dividend Growth Fund (the “Fund”) was organized as a non-diversified series of Unified Series Trust (the “Trust”) on December 7, 2003.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series.The Fund is one of a series of funds currently authorized by the Board of Trustees of the Trust (the “Board”).The investment objective of the Fund is to provide total return.The investment advisor to the Fund is Crawford Investment Counsel, Inc.(the “Advisor”). The Fund currently offers two classes of shares, Class C and Class I.Class I shares were first offered to the public on January 5, 2004; and Class C shares were first offered to the public on January 27, 2004.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Trustees.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax.The Fund intends to qualify each year as a regulated investment company (“RIC”)under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income.The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended December 31, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2007. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis (as determined by the Board).Expenses attributable to any class are borne by that class.Income, realized gains and losses, unrealized appreciation and depreciation, and expenses are allocated to each class based on the net assets of that class in relation to the relative net assets of the Fund. Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Crawford Dividend Growth Fund Notes to the Financial Statements – continued December 31, 2010 NOTE 2.SIGNIFICANT ACCOUNTING POLICIES – continued Dividends and Distributions – Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date.The Fund intends to distribute its net investment income, net realized long-term capital gains and net realized short-term capital gains at least once a year.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the fiscal year ended December 31, 2010, there were no such reclassifications. Contingent Deferred Sales Charges – With respect to Class CShares, there is no initial sales charge on purchases.However, a contingent deferred sales charge (“CDSC”) of 1.00%, based on the lower of the shares’ cost or current net asset value (“NAV”), will be imposed on such purchases if the shares are redeemed less than 12 months after they are purchased.Any shares acquired by reinvestment of distributions will be redeemed without a CDSC. In determining whether a CDSC is payable, the Fund will first redeem shares not subject to any charge. NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket, quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Crawford Dividend Growth Fund Notes to the Financial Statements – continued December 31, 2010 NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Equity securities, including common stocks are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. Crawford Dividend Growth Fund Notes to the Financial Statements – continued December 31, 2010 NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
